NEBEKER, Associate Judge,
concurring:
Barkley v. United States, 455 A.2d 412 (D.C.1983), is of doubtful value as precedent. Super.Ct.Crim.R. 31(a), in accord with U.S.Const. art. Ill, § 2, cl. 3 and amend. VI, mandates jury unanimity. Nevertheless, the trial court was justified in relying on Barkley, for that decision and the decisions in Davis v. United States, 448 A.2d 242 (D.C.1982) and its predecessors, cannot validly be distinguished on their facts from the instant case.1 Thus, the trial court was bound to follow the more recent decision in Barkley. Since this division cannot overrule Barkley, we must affirm the trial court’s judgment. M.A.P. v. Ryan, 285 A.2d 310, 312 (D.C.1971).
If this question were to be considered en banc, I do not believe this court should hold that the failure to give a special uninamity instruction is plain error in all eases involving separately cognizable incidents by reference to separate allegations or defenses or both. We must also allow for cases in which the facts render the failure to give a special unanimity instruction a harmless error, either by the weight of the evidence or by the logical implausibility of nonunan-imity in the verdict. See Hack, supra note 1, 445 A.2d at 641 (failure to give a special unanimity instruction deemed a harmless error); see generally Miley v. United States, 477 A.2d 720, 724 (D.C.1984) (citing Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967)) (a constitutional error must be harmless beyond a reasonable doubt).
This ease is a fine example of harmless error on the special unanimity question. Thus, assuming error, the court should affirm the conviction anyway. The facts strongly suggest that the jury was unanimous that Scarborough received the spray-guns knowing or having cause to believe that they were stolen. D.C.Code § 22-2205 (1981). Certain facts were proved by admission. Scarborough judicially admitted that less than four days after the burglary, he purchased the sprayguns for $60, well below their value of $300 to $500 as stated by the complainant. Scarborough testified that he bought them from a neighborhood man offering a variety of tools from the trunk of his car. Two of the sprayguns were engraved with the complainant’s initials and the third spraygun was easily identified by the complainant. After being confronted by the complainant, Scarborough admitted that they belonged to the complainant as the true owner. Scarborough’s only excuse was that he received the sprayguns without a guilty mind. On the other hand, Scarborough claimed that he received the grinder from his girlfriend long before the burglary and he introduced evidence to refute complainant’s claim of ownership.
We must assume that the jury convicted Scarborough via the simplest route. Thus, the jury inferred that Scarborough had a guilty mind regarding the sprayguns because he admittedly received them while paying a very low price for them. Payne v. United States, 171 A.2d 509, 510 (D.C.1961). That course of least resistance anal*284ysis accepts the admission from the witness stand that Scarborough received the spray-guns shortly after their theft. Blackledge v. United States, 447 A.2d 46, 50 (D.C.1982) (jury may infer guilt where defendant received recently stolen property). Thus, we should assume the jury convicted Scarborough based on his own admissions regarding the sprayguns without resolving the conflict in ownership of the grinder. There is, therefore, no plain error affecting substantial rights.
Accordingly, this case is not a proper vehicle for overturning Barkley. It is, however, a good example of why a rule mandating plain error in every instance is not appropriate in these cases. To establish such a rule would invite undesirable strategic behavior by defense counsel. Defense counsel should not be afforded an opportunity to retry the case by failing to object to a general unanimity instruction, only to assert plain error on appeal.
We have recognized that defense counsel has an incentive, absent a rule to the contrary, to withhold objections to a jury instruction until after the verdict is reached. If the jury acquits, counsel .says nothing. If the jury finds the defendant guilty, defense counsel raises the objection on appeal and the defendant may receive a new trial.2 In order to discourage the intentional withholding of objections by defense counsel, errors not objected to at trial are unreachable on review unless they fall within the purview of the plain error rule. Watts v. United States, 362 A.2d 706, 709 (D.C.1976) (en banc). This includes constitutional errors not raised at trial. See Thompson v. District of Columbia, 407 A.2d 678, 679 n. 2 (D.C.1979). Under the plain error standard, the error complained of must be so clearly prejudicial to substantial rights as to jeopardize the very fairness and integrity of the trial. Watts, supra, 362 A.2d at 709. A rule which finds that the failure to give a special unanimity instruction is always “plain error of a constitutional magnitude,” Hawkins, supra note 1, 434 A.2d at 449, would defeat the purpose of the plain error rule by reintroducing the incentive.
Whether a special unanimity instruction is appropriate depends on evidence revealing “separately cognizable incidents] — by reference to separate allegations and/or separate defenses.” Concurring Opinion of Ferren, J., supra at 282. A special instruction is warranted when there is evidence of special facts sustaining a rational defense theory. Martin v. United States, 452 A.2d 360, 362 (D.C.1982). With the knowledge that he may control the necessity of the special unanimity instruction, defense counsel’s failure to object to a general unanimity instruction is a strategic decision. The fairness and integrity of the trial would be jeopardized by allowing an appellant to assert plain error after consciously accepting a general unanimity instruction. As we require the defense to exercise more responsibility over the use of the special unanimity instruction, we must consider more skeptically counsel’s assertion of plain error.
Moreover, a verdict form which requires the jury to determine the guilt or innocence as to each separately cognizable incident may be a good accompaniment to the special unanimity instruction. Special verdicts are disfavored in criminal cases because the jury must be free from judicial pressure and control. United States v. Orozco-Prada, 732 F.2d 1076, 1084 (2d Cir.1984); United States v. Southard, 700 F.2d 1, 16 (1st Cir.1983). Yet where defense counsel agreed to the use of a jury verdict interrogatory form, there was no error. Southard, supra, 700 F.2d at 16 (interpreting identical Fed.R.Crim.P. 31(a)). Such a verdict form would ensure actual jury unanimity in compliance with Super.Ct.Crim.R. 31(a).
Finally, an automatic plain error rule would unwisely reward where the error *285was harmless. It is particularly important that this question be put to the trial court on a timely motion for a new trial. If the motion is denied we review a plain error decision by the trial court rather than decide the question of plain error in the first instance. We should, therefore, review for plain error on a case-by-case basis according to the behavior of defense counsel and the facts of the case.

. In Johnson v. United States, 398 A.2d 354 (D.C. 1979), defendants committed two separate assaults; the court held that the general unanimity instruction was given in error (although not plain error). In Hawkins v. United States, 434 A.2d 446 (D.C.1981), defendant committed two separate assaults; the court held that the shift in the prosecution’s legal theory and the ambiguity of the general unanimity instruction constituted plain error. In Hack v. United States, 445 A.2d 634 (D.C.1982), defendant was convicted of drug possession of two objects; the court held that the general unanimity instruction was a harmless error. See also Hack, supra, 445 A.2d at 641 n. 8 (distinguishing its result from that in Hawkins ).
In Davis, defendant asserted separate defenses in a conviction for drug possession of two objects; the court held that the general unanimity instruction was plain error. In Barkley, defendant asserted separate defenses in a conviction for petit larceny of numerous objects; the court held that the general unanimity instruction was not erroneous.


. The prosecution does not have the same incentive. The government is precluded from appealing acquittals by the Double Jeopardy Clause of the Constitution. United States v. Powell, — U.S. -, 105 S.Ct. 471, 477, 83 L.Ed.2d 461 (1984).